On Remand from the Supreme Court.

CRAWLEY, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. In compliance with the Supreme Court’s opinion of February 15, 2002, in Ex parte Harris, 837 So.2d 283 (Ala.2002), the judgment of the trial court is reversed and the cause is remanded to the trial court for proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
YATES, P.J., and THOMPSON, PITTMAN, and MURDOCK, JJ., concur.